DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
This application is in condition for allowance except for the presence of claims 9-15 directed to an apparatus for manufacturing mailpieces, which was non-elected without traverse in the communication filed 12/06/2019. In the instant case, claims 9-15 are not eligible for rejoinder due to the limitations that the finishing rollers do not perform simultaneous folding and sealing during the single finishing step. See further MPEP 821.02.

The application has been amended as follows: 
Cancel claims 9-15.

Allowable Subject Matter
Claims 1 – 8 & 16 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 & 16, the prior art fails to disclose or make obvious the claimed combination including the following features:
As per PTAB’s decision dated 05/24/2022, the prior art of Van Gorp (US 2011/0192892 A1) was determined to not teach the simultaneous folding and sealing during the wrapping of a mailpiece (see ¶ [0031] of Van Gorp). Therefore, Van Gorp can not be relied upon to teach the limitations of independent claims 1 and 16, specifically folding the envelope body around the content… with a pair of finishing rollers and simultaneously sealing the mailpiece with the pair of finishing rollers in a single finishing step, as is required in claims 1 and 16.
The prior art of Eijkelkamp (US 2010/0190629 A1), Nozawa (US 2012/0260605 A1), and Downing (US 5,938,880) all fail to cure the deficiencies of Van Gorp as detailed above. Specifically, none of the cited prior arts teach folding the envelope body around the content… with a pair of finishing rollers and simultaneously sealing the mailpiece with the pair of finishing rollers in a single finishing step, as is required in claims 1 and 16.
The combinations of the claimed limitations are novel and found to be allowable over prior art. The cited references taken singly or in combination do not anticipate or make obvious the applicant’s claimed invention.
Regarding claims 2-8 & 17-20, they are allowed as depending from claims 1 & 16, identified as allowable (see above).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email address is Jacob.Smith@uspto.gov.  The examiner can normally be reached on M-F 6:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB A SMITH/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANDREW M TECCO/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        	
--